DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 05/17/2022 has been entered.
Disposition of claims: 
Claims 22-24 and 27 have been canceled.
Claims 34-37 have been added.
Claims 1-21, 25-26, and 28-37 are pending.
Claims 11-12 and 28-33 have been amended.
The amendments of claims 11-12 have overcome the rejections of claims 11-12 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejections have been withdrawn.
The rejections of claims 22-24 and 27 under 35 U.S.C. 112(b) are moot because those claims have been canceled.

Response to Arguments
Applicant’s arguments see the last paragraph of page 32 through the second paragraph of page 36 of the reply filed 5/17/2022 regarding the rejections of claims 1-15 and 18-33 under 35 U.S.C. 103 as being unpatentable over Kawamura/Chen/Kang/Liu/Merriam-Webster dictionary (Note: there is a typographical error in the first line of the paragraph 80 on pages 15 of the Office Action of 12/20/2021. As the Applicant stated in the footnote of page 32 of the Applicant’s Remarks of 05/17/2022 and discussed in the interview of 05/25/2022, the rejections are applied to claims 1-15 and 18-33), the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Kawamura/Chen/Kang/Liu/Kim ‘264, and the rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Kawamura/Chen/Kang/Liu/Kim ‘486 set forth in the Office Action of 12/20/2021 have been considered. 
Applicant argues that with respect to Kawamura’s compound B2 of Comparative Example 5, each of inventive compounds A1-A22 shows (a) an improvement of at least 13% in lowering driving voltage; (b) an improvement of at least 17% in increasing external quantum efficiency; and (c) an improvement of at least 92% in increasing a device lifetime as shown in a Declaration under 37 C.F.R. 1.132 by Ryota Takahashi (“Takahashi Declaration”). Applicant further argues that the combination of improvements (a), (b), and (c) constitutes surprising results, which could not be expected based on the cited references. Applicant further submits a Second Declaration under 37 C.F.R. 1.132 by Ryota Takahashi (“Second Takahashi Declaration”), wherein additional quantitative characterization of the data of the initial Takahashi Declaration is provided. The Second Takahashi Declaration argues that Compound A-19 of Example 20 demonstrates (a) an improvement of 13% in lowering driving voltage; (b) an improvement of more than 17% in increasing external quantum efficiency; and (c) an improvement of 200% in increasing a device lifetime.
Respectfully, the Examiner does not agree.
Kawamura exemplifies a compound having structure as shown below (the fourth compound on the right column of page 20, hereafter called Example p20; and this compound is identical to Applicant’s Comparative Compound B2 of the comparative device Example 5).

    PNG
    media_image1.png
    250
    534
    media_image1.png
    Greyscale

The only difference between the Example p20 of Kawamura and the inventive compound (i.e. Compound A-19 of Example in Takahashi’s Declarations) is that the Example p20 has the pyrimidine instead of triazine which is required in the instant claims.
Kawamura teaches that both pyrimidine (formula (3) in [037]) and triazine (formula (4) in [037]) are optionally selectable substituents at the position HAr of formula (21) of Kawamura. The substitution of the pyrimidine group with the triazine group in the compound represented by formula (21) of Kawamura would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The triazine group is one of finite number of substituent groups at the position HAr of formula (21) ([037]). Choice of triazine at the position HAr would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).
Furthermore, Chen teaches that triazine provides with more improved injection and recombination properties than pyridine or pyrimidine (page 8112, column 2, paragraph 2).  
Kang et al. (“Silane- and triazine-containing hole and exciton blocking material for high-efficiency phosphorescent organic light emitting diodes” J. Mater. Chem. 2007, vol. 17, page 3714-3719, hereafter Kang) teaches that the triazine moiety of the compound was introduced to get high electron mobility and a deep HOMO level (page 3714, column 2, paragraph 1).
Liu et al. (“Novel bipolar host materials based on 1,3,5-triazine derivatives for highly efficient phosphorescent OLEDs with extremely low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14255-14261, hereafter Liu) teaches that the triazine group of the 1,3,5-traiazine derivatives (i.e. DPTPCz) provides high triplet energy level (ET) and excellent electron mobility (the last paragraph of page 14255 through the first paragraph of page 14256).
It would have been obvious to one of ordinary skills in the art to have modified Kawamura’s Example p20 compound by replacing pyrimidine by triazine, based on the teaching of Kawamura, Chen, Kang, and Liu. 
The motivation for doing so would have been to provide 1) improved balanced charge injection and subsequent recombination of the organic electroluminescent device when the compound is used as an electron transport material as taught by Chen; 2) to provide high electron mobility and a deep HOMO level as taught by Kang; and 3) high triplet energy level (ET) and excellent electron mobility as taught by Liu (See paragraphs 81-99 of the last Office Action). 
The modification provides Compound of Kawamura as modified by Chen, Kang, and Liu which is identical to Applicant’s Compound A-19 of the device Example 20.

    PNG
    media_image2.png
    242
    678
    media_image2.png
    Greyscale
.
 Kawamura teaches that the compounds of Kawamura including the Compound of Kawamura as modified by Chen, Kang, and Liu can be used as the blocking layer material (or electron transport material) of an organic electroluminescent device ([066], [154]-[155]).
As outlined above, Chen, Kang, and Liu teaches that triazine provide excellent electron mobility and substitution of pyrimidine with triazine provides improved balanced charge injection and subsequent recombination of the organic electroluminescent device when the compound is used as an electron transport material. 
The improved mobility and injection decrease resistance of electron injection/transportation in an organic electroluminescent device. The decreased resistance lowers driving voltage such that the device efficiency is expected to be improved. Furthermore, the improved electron injection/transport efficiency used in the electron injection and/or transport layer of an organic electroluminescent device lower driving voltage, increase injection efficiency, lower injection resistance, lower joule heating, and prevent crystallization of the film, all of which result in the increased lifetime of the device, as evidenced by Lee et al. ([005] in US 20180198072 A1). That is, the improvements in driving voltage, external quantum efficiency, and device lifetime are all expected results when the Compound of Kawamura as modified by Chen, Kang, and Liu is used as the blocking layer material (i.e. electron transport material) of an organic electroluminescence device, based on the teaching of Chen, Kang, and Liu as evidenced by Lee.
For at least these reasons, the argument is not found to be persuasive.
Applicant argues that the only difference between the experiments generating the data are the compounds such that Applicants have shown a direct comparison providing ample evidence of superior results for the claimed compounds. Applicant further argues that the differences in the EL devices properties are the result of the different properties of the host materials used in the device as provided by the Patent Trial and Appeal Board Decision of the Application No. 16/523,863.
Respectfully, the Examiner does not agree.
First of all, it is unclear whether the decision of the Patent Trial and Appeal Board Decision in the Application No. 16/523,863 is directly related to the instant application because in Application No. 16/523,863 the prior art does not teach the unexpected properties while the prior art by Chen, Kang, and Liu as evidenced by Lee in the instant application teaches the improved properties. 
In the Application 16/523,863, the Examiner cited a prior art by Nakano et al. (US 2007/0141387, hereafter Nakano). Nakano does not disclose compounds of 3-substituted dibenzofuran. Nakano provides no motivation to modify the substitution position. The rejection was made based on the position isomer arguments. The Appellant submitted a Declaration to show an inventive device comprising the inventive compound (Inv-1 and Inv-2) provides improvements in the driving voltage and lifetime as compared to the comparative device comprising the comparative compound (Ref-1). The difference between the comparative compound and the inventive compound is the substitution position of the aryl group with respect to the dibenzofuran base structure; Compound Inv-1 and Inv-2 have 3-substitution while the comparative compound Ref-1 has 4-substitution.
The difference between the Application 16/523,863 and the instant application is that the prior art by Nakano does not teach the unexpected properties (i.e. the superior property of the substitution-3 in the dibenzofuran compound) in Application No. 16/523,863, while the prior art by Chen, Kang, and Liu as evidenced by Lee provide teaching and motivation of the modification (i.e. improved electron injection and mobility). Furthermore, as outlined above, the improved electron injection and mobility affects improved device properties including lower voltage, higher EQE, and longer device lifetime. Therefore, the improved device properties are not unexpected properties.
Secondly, Applicant shows data to support unexpected result arguments, wherein the data compare two devices not compounds. Applicant has not shown that the claimed compounds on their own possess unexpected results. Some of the claims (i.e. claims 1-12) do not claim device. Therefore, the data is not commensurate in scope with the instant claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
 In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Third, it is unclear whether the unexpected result of longer lifetime stems from the difference of compounds or the difference of other device parameters/components.
It is unclear the unexpected properties come from the inventive compound or the particular material used together with the compound (i.e. Liq), or the particular device structure that was used for the test. For example, the data shows the electron transporting layer comprises the inventive compound and 8-quinolinato lithium (Liq). Long device lifetime can stem from good carrier transport efficiency which stems from good energy level alignment between the inventive compound and the mixed material, Liq. In that case, the superior properties may not be achieved if there was no Liq to interact with the claimed compound. It is unsure whether the improvements in the voltage, EQE, and the lifetime are the property of the compound on its own or the results of interaction with Liq. Claims 1-12 claims compound not device, the unexpected device properties are not commensurate in scope with the compound claims 1-12.
Furthermore, the unexpected result data is not commensurate in scope with the device claims 13-19. The device shown in the unexpected result data includes an electron-transporting layer comprising Compound A-19:Liq with ratio of 25:50% ([193], [196]-[197]), while none of the device claims (claims 13-19) requires the electron-transporting layer comprising a mixture of the claimed compound and Liq. Claim 16 recites “electron-transporting zone further comprises 8-quinolinolato lithium”. This claim limitation does not require the claimed compound to be mixed with Liq. For instance, a composite electron transport layer comprising two sub-layers of the claimed compound and Liq meets the limitation of claim 16. 
Additionally, the unexpected device lifetime data was presented for a specific concentration of the mixture. That is, the electron transporting layer of the device comprises 25% of the claimed compound and 50% of Liq. None of device claims including claims 13-19 requires mixing ratio of the claimed compound and Liq. Therefore, the unexpected result is not commensurate with device claims 13-19. 
Fourth, each of compounds A-1 to A-18 and A-20 to A-22 differs from the comparative compound B-2 in multiple places of structure. For instance, Compound A-13 differs from Compound B-2 in the structures of the linker group L1 (dibenzofuran) and the terminal group (triazine). It is unclear which structural unit is related to the superior properties of the device comprising the compound. Not all of claims require the linker group L1 to exist or to be a dibenzofuran group. Thus, the claimed feature is not commensurate with the data. 
Fifth, in the data Tables of the Declarations and the specification ([199]), Applicant exhibits single value of Driving voltage, EQE, or Device lifetime LT95. Applicant does not provide any detailed information on how much unpredictability each of the exhibited value includes. For instance, it is unclear whether each driving voltage was achieved as a result of a single measurement or an average of multiple measurements. It is unclear what the error range of the measurement is. It is unclear whether those small amount of differences (e.g. 13% in lowering driving voltage and 17% in EQE) are statistically and practically significant. It is Applicant’s burden to establish the difference in driving voltage and external quantum efficiency are both statistically and practically significant.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
For at least these reasons, the argument is not found to be persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 18-21, 25-26, and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/132899 A1, hereafter Kawamura) in view of Chen et al. (“1,3,5-Triazine derivatives as new electron transport–type host materials for highly efficient green phosphorescent OLEDs”, J. Mater. Chem., 2009, vol. 19, page 8112-8118, hereafter Chen), Kang et al. (“Silane- and triazine-containing hole and exciton blocking material for high-efficiency phosphorescent organic light emitting diodes” J. Mater. Chem. 2007, vol. 17, page 3714-3719, hereafter Kang), and Liu et al. (“Novel bipolar host materials based on 1,3,5-triazine derivatives for highly efficient phosphorescent OLEDs with extremely low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14255-14261, hereafter Liu), as evidenced by the Merriam-Webster dictionary (Definition of “apparatus”; https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is included in this office action).
Regarding claims 1-10, 20-21, 25-26, 28, 32, and 34-37 , Kawamura discloses a compound (“nitrogen-containing heterocyclic derivative of the invention”) which has the function of electron injection and transportation in organic electroluminescent devices ([086]). 
The compound disclosed by Kawamura has the following formula (formula (21) in [031]).

    PNG
    media_image3.png
    257
    594
    media_image3.png
    Greyscale
, 
wherein R201 to R214 can be hydrogen ([031]); L1 can be a single bond or a substituted or unsubstituted “b+1” valent hydrocarbon group having 6 to 30 ring carbon atoms ([032]); both a and b can be 1 ([034]); and HAr is a substituted or unsubstituted nitrogen-containing heterocyclic group ([033]). The nitrogen containing heterocyclic group can be formulas (3) and (4) ([037]).

    PNG
    media_image4.png
    245
    460
    media_image4.png
    Greyscale
, 
wherein R111 to R130 can be hydrogen or a substituent; and any one of R116 to R119, any one of R120 to R122 can be a single bond and bonded to L1 ([038]). 
Kawamura exemplifies a compound (an example compound on page 20, hereafter Example p20), as shown below.

    PNG
    media_image1.png
    250
    534
    media_image1.png
    Greyscale

Kawamura’s Example p20 does not contain a triazine substituent at the position corresponding to HAr of formula (21) of Kawamura; however, Kawamura does teach a triazine substituent (formula (4) in [037]) can be the HAr of formula (21) of Kawamura.
Chen discloses electron transport material having a triazine core structure (abstract). Chen further discloses that use of electron-deficient heteroarene-embeded small molecules provide with improved balanced charge injection and subsequent recombination in organic electroluminescent devices (“OLEDs” in page 8112, column 2, paragraph 2). 
Chen teaches that triazine provides with more improved injection and recombination properties than pyridine or pyrimidine (last 6 lines of column 2 of page 8112).  
Kang discloses a triazine-containing material used for the hole blocking material of an organic electroluminescent device (“organic light-emitting device” in Abstract; DTBT in Scheme 1; page 3715, column 2, paragraph 1).
Kang teaches that the triazine moiety of the compound was introduced to get high electron mobility and a deep HOMO level (page 3714, column 2, paragraph 1).
Liu discloses a triazine material used as the host material of an electroluminescent device (“organic light emitting diode” in Abstract; DPTPCz in Scheme 1).
Liu teaches that the triazine group of the 1,3,5-traiazine derivatives (i.e. DPTPCz) provides high triplet energy level (ET) and excellent electron mobility (the last paragraph of page 14255 through the first paragraph of page 14256).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified Kawamura’s Example p20 compound by replacing pyrimidine by triazine, based on the teaching of Kawamura, Chen, Kang, and Liu. 
The motivation for doing so would have been to provide 1) improved balanced charge injection and subsequent recombination of the organic electroluminescent device when the compound is used as an electron transport material as taught by Chen; 2) to provide high electron mobility and a deep HOMO level as taught by Kang; and 3) high triplet energy level (ET) and excellent electron mobility as taught by Liu. 
Furthermore, the modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Both pyrimidine (formula (3) in [037]) and triazine (formula (4) in [037]) are optionally selectable structures at the position HAr of formula (21) of Kawamura. The substitution of the pyrimidine group with the triazine group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The triazine group is one of finite number of substituent groups at the position HAr of formula (21) ([037]). Choice of triazine at the position HAr would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). It would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic electroluminescent device.
The modification provides Compound of Kawamura as modified by Chen, Kang, and Liu which has the identical structure as Applicant’s formula (1) of claim 1. 

    PNG
    media_image2.png
    242
    678
    media_image2.png
    Greyscale
, 
wherein R1 to R13 are hydrogen; R14 is a single bond and is bonded with L1; L1 is a single bond; Ar1 and Ar2 are each unsubstituted aryl group including 6 to 20 ring carbon atoms (phenyl), meeting all the limitations of claims 1-10, 20-21, 25-26, 28, 32, and 35.
Regarding claims 11-15 and 18-19, the compound of Kawamura as modified by Chen, Kang, and Liu reads on all the features of claims 1-10, 20-21, 25-26, 28, 32, and 35, as outlined above.
Kawamura discloses that the compound of the invention (“nitrogen-containing heterocyclic derivative of the invention”) can be used as a blocking material for an organic electroluminescent device ([066]). 
Kawamura exemplifies an organic electroluminescent device have a structure of an anode (ITO in [154]), a hole-injecting layer (HT1 in [155]), a hole-transporting layer (HT2 in [155]), an emitting layer (BH1 and BD1 in [155]), a blocking layer ([155]), a low-work function metal containing layer ([087]; LiF in [155]), and a cathode (Al in [155]).
Kawamura does not exemplify a specific organic electroluminescent device comprising the compound of Kawamura as modified by Chen, Kang, and Liu; however, Kawamura does teach that the compound of Kawamura can be used as the blocking layer material of the organic electroluminescent device of Kawamura ([066]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Kawamura by using the compound of Kawamura as modified by Chen, Kang, and Liu as the blocking layer material as taught by Kawamura. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the blocking layer material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic electroluminescent device.
The modification provides an organic electroluminescent device of Kawamura as modified by Chen, Kang, and Liu comprising an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), a blocking layer (Kawamura as modified by Chen, Kang, and Liu), a low-work function metal containing layer (LiF), and a cathode (Al).
It is noted that the blocking layer is located between the cathode and the emitting layer. To generate light, electrons must transport from the cathode to the emitting layer through the blocking layer; therefore, the blocking layer is equated with an electron-transporting layer. 
It is noted that the low-work function metal containing layer is located between the cathode and the emitting layer. To generate light, electrons must transport from the cathode to the emitting layer through the low-work function metal containing layer. In addition, electrons are injected to the electron transporting layer (the layer comprising Kawamura as modified by Chen, Kang, and Liu); therefore, the low-work function metal containing layer is equated with electron-injecting layer. 
Therefore, the organic electroluminescence device of Kawamura as modified by Chen, Kang, and Liu is equated with an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), an electron-transporting layer (Kawamura as modified by Chen, Kang, and Liu), an electron injecting layer (LiF), and a cathode (Al), wherein the electron-transporting layer and the electron injecting layer are an electron transporting zone, meeting all the limitations of claims 11-15 and 18. 
In claim 19, Applicant claims an electronic apparatus.
An apparatus is defined by “a set of materials or equipment designed for a particular use” in the Merriam-Webster dictionary (https://www.merriam-webster.com/dictionary/apparatus; the webpage screen shot is attached to this office action).
An organic electroluminescent device taught by Kawamura as modified by Chen, Kang, and Liu is an electronic apparatus, because 1) the device comprises electronic materials and is operated using electrons, and 2) the device comprises a set of materials or equipment (electrodes and transporting materials) designed for a particular use (illuminating light), meeting all the limitations of claim 19.
Regarding claims 29-31, 34, and 36-37, the compound of Kawamura as modified by Chen, Kang, and Liu reads on all the features of claims 1-10, 20-21, 25-26, 28, 32, and 35, as outlined above. 
The L1 group of the compound of Kawamura as modified by Cheng, Kang, and Liu is a single bond; however, Kawamura does teach that the L1 group of Formula (21) of Kawamura can be a single bond or a substituted or unsubstituted “b+1” valent hydrocarbon group having 6 to 30 ring carbon atoms ([032]).
Kawamura exemplifies a phenylene group as the L1 group ([058]). Kawamura further exemplifies para-substituted phenylene at the L1 position of Formula (21) of Kawamura (at least first and second compounds on page 18).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound of Kawamura as modified by Chen, Kang, and Liu by incorporating a para phenylene between the benzochrysene unit and the triazine unit of the compound (i.e. L1 position of Formula (21) of Kawamura).
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Both a single bond and a para-substituted phenylene group are exemplified structure at the position L1 of formula (21) of Kawamura. The substitution of a single bond with a para-substituted phenylene would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, the para-substituted phenylene group is one of finite number of exemplified L1 structures. Choice of para-substituted phenylene would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic electroluminescent device.

    PNG
    media_image5.png
    228
    767
    media_image5.png
    Greyscale

The modification provides Compound of Kawamura as modified by Chen, Kang, and Liu (2) which has identical structure as Applicant’s Compound A-3 of claims 29-31, meeting all the limitations of claims 29-31, 34, and 36-37. Note that the Compound of Kawamura as modified by Chen, Kang, and Liu (2) reads on the limitations of claims 1-10, 20-21, 25-26, 28-31, and 34-37.
Regarding claim 33, the compound of Kawamura as modified by Chen, Kang, and Liu reads on all the features of claims 1-10, 20-21, 23, 25-26, 28, 32, and 34-37, as outlined above. 
The L1 group of the compound of Kawamura as modified by Cheng, Kang, and Liu is a single bond; however, Kawamura does teach that the L1 group of Formula (21) of Kawamura can be a single bond or a substituted or unsubstituted “b+1” valent hydrocarbon group having 6 to 30 ring carbon atoms ([032]).
Kawamura discloses a biphenylene group as an example of the divalent hydrocarbon group having 6 to 30 ring carbon atoms at the L1 position ([058]).  Kawamura further exemplifies divalent biphenylene structures (at least the fourth compound on page 23).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound of Kawamura as modified by Chen, Kang, and Liu by incorporating a biphenylene group between the benzochrysene unit and the triazine unit of the compound (i.e. L1 position of Formula (21) of Kawamura).
The modification would have been a combination of prior art elements according to known material and device structure to achieve predictable results. See MPEP 2143(I)(A). Both a single bond and a biphenylene group are exemplified L1 structures of the compounds of Kawamura. The substitution of a single bond with a biphenylene group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, the biphenylene group is one of finite number of exemplified divalent hydrocarbon structures. Choice of the biphenylene would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic electroluminescent device.
The modification provides Compound of Kawamura as modified by Chen, Kang, and Liu (3).

    PNG
    media_image6.png
    344
    621
    media_image6.png
    Greyscale

The resultant compound is position isomers with similar compounds in which the compound having meta-substituted biphenylene linker group (L1 group) meets claim limitations.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the compound of Kawamura as modified by Chen, Kang, and Liu (3) such that the triazine unit is substituted to the meta position of the biphenyl linker group (the substitution position marked by an arrow in the figure above). A compound in which the linker group (L1) is a meta-substituted biphenylene group would represent a position isomer of the compound of Kawamura as modified by Chen, Kang, and Liu (3). One of ordinary skill in the art would expect that the compounds having each respective structure would act in similar manner.
The meta-linked position isomer of the Compound of Kawamura as modified by Chen, Kang, and Liu (3) has identical structure as Compound A-1 of claim 33, meeting all the limitations of claim 33. Note that the compound reads on the limitations of claims 1-10 and 20-21, 25-26, 28-29, and 33-37.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/132899 A1) in view of Chen et al. (“1,3,5-Triazine derivatives as new electron transport–type host materials for highly efficient green phosphorescent OLEDs”, J. Mater. Chem., 2009, vol. 19, page 8112-8118), Kang et al. (“Silane- and triazine-containing hole and exciton blocking material for high-efficiency phosphorescent organic light emitting diodes” J. Mater. Chem. 2007, vol. 17, page 3714-3719), and Liu et al. (“Novel bipolar host materials based on 1,3,5-triazine derivatives for highly efficient phosphorescent OLEDs with extremely low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14255-14261) as applied to claims 1-15 and 18-21, 25-26, and 28-37, and further in view of Kim et al. (US 2015/0236264 A1, hereafter Kim ‘264).
Regarding claim 16, the organic electroluminescent device taught by Kawamura as modified by Chen, Kang, and Liu reads on all the features of claims 11-15 and 18-19, as outlined above.
The device has a structure of an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), an electron-transporting layer (Kawamura as modified by Chen, Kang, and Liu), an electron injecting layer (LiF), and a cathode (Al), wherein the electron-transporting layer and the electron injecting layer are an electron-transporting zone.
The organic electroluminescent device does not comprises 8-quinolinolato lithium. 
Kim ‘264 discloses electron injecting layer materials including LiF and LiQ ([254]; “lithium quinolate or ET-D2” in [251]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Kawamura as modified by Chen, Kang, and Liu by replacing the electron injecting layer material of LiF by LiQ as taught by Kim ‘264. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both LiF and LiQ are known electron injecting layer material. The substitution of LiF with LiQ would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials to be used to make an organic electroluminescent device.
The resultant device comprises an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), an electron-transporting layer (Kawamura as modified by Chen, Kang, and Liu), an electron injecting layer (LiQ), and a cathode (Al), wherein the electron-transporting layer and the electron injecting layer are an electron-transporting zone, meeting all the limitations of claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (US 2012/132899 A1) in view of Chen et al. (“1,3,5-Triazine derivatives as new electron transport–type host materials for highly efficient green phosphorescent OLEDs”, J. Mater. Chem., 2009, vol. 19, page 8112-8118), Kang et al. (“Silane- and triazine-containing hole and exciton blocking material for high-efficiency phosphorescent organic light emitting diodes” J. Mater. Chem. 2007, vol. 17, page 3714-3719), and Liu et al. (“Novel bipolar host materials based on 1,3,5-triazine derivatives for highly efficient phosphorescent OLEDs with extremely low efficiency roll-off”, Phys. Chem. Chem. Phys. 2012, vol. 14, page 14255-14261), as applied to claims 1-15 and 18-21, 25-26, and 28-37, and further in view of Kim et al. (US 2015/0318486 A1, hereafter Kim ‘486).
Regarding claim 17, the organic electroluminescent device taught by Kawamura as modified by Chen, Kang, and Liu reads on all the features of claims 11-15 and 18-19, as outlined above.
The device has a structure of an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), a blocking layer (Kawamura as modified by Chen, Kang, and Liu), a low-work function metal containing layer (LiF), and a cathode (Al), wherein the LiF layer is equated with an electron injecting layer because the LiF layer is capable of injecting electrons from the cathode to the blocking layer, and the combined layer of the blocking layer and the electron injecting layer is equated with an electron transporting zone.
The organic electroluminescent device of Kawamura as modified by Chen, Kang, and Liu does not include two electron-transporting layers; however, Kawamura does teach that insertion of an additional layer using known conventional compounds which has higher electron-injecting properties, is not inhibited ([081] by Kawamura).
Kim ‘486 teaches the structure of electron transporting zone of organic electroluminescent device (“electron transporting region” in [225]-[226]). Kim ‘486 teaches that the electron transporting zone can have a structure of a blocking layer/electron transporting layer/electron injecting layer. Kim ‘486 exemplifies Alq as the electron transporting layer material disposed between the blocking layer and the electron injecting layer of LiF of an organic electroluminescent device (“Example 1” in [265]).  
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Kawamura as modified by Chen, Kang, and Liu by incorporating an Alq layer between the blocking layer and the electron injecting layer of the device as taught by Kim ‘486. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the electron transport zone structures of HBL (or ETL)/EIL and HBL/ETL/EIL are known alternative structures as taught by Kim ‘486. Substitution of the 2-layer electron transporting zone structure of HBL (or ETL)/EIL with a 3-layer electron transporting zone structure of HBL/ETL/EIL would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of device layer structures and materials to be used to make an organic electroluminescent device.
The resultant device comprises an anode (ITO), a hole-injecting layer (HT1 by Kawamura), a hole-transporting layer (HT2 by Kawamura), an emitting layer (BH1 and BD1 by Kawamura), a blocking layer (Kawamura as modified by Chen, Kang, and Liu), an electron-transporting layer (Alq), an electron injecting layer (LiF), and a cathode (Al), wherein the blocking layer is equated with an electron-transporting layer, meeting all the limitations of claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
/SEOKMIN JEON/Examiner, Art Unit 1786